 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCroley Coal Corporation and South Harlan CoalCo., Inc. and Southern Labor Union, Local 206and Stanley Collins. Cases 9-CA-16942 and 9-CA- 1699815 March 1984SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 3 August 1982 the National Labor RelationsBoard issued its Decision and Order in the above-entitled proceeding' in which it directed, inter alia,that Croley Coal Corporation (herein RespondentCroley), its officers, agents, successors, and assigns,offer immediate and full reinstatement of certainemployees and to make them whole for any loss ofpay they may have suffered resulting from Croley'sunfair labor practices against them in violation ofSection 8(a)(1) and (3) of the National Labor Rela-tions Act, as amended. On 31 March 1983 theUnited States Court of Appeals for the Sixth Cir-cuit issued its judgment enforcing in full the rein-statement and backpay provisions of the BoardOrder. 2On 18 August 1983 the Regional Director forRegion 9 issued a backpay specification and noticeof hearing. In addition to alleging the amount ofbackpay due, the specification named South HarlanCoal Co., Inc. (herein South Harlan) as an allegedsuccessor and/or joint employer of RespondentCroley and therefore jointly and severally liablewith Croley for the backpay due. RespondentCroley and its attorney were duly served with thespecification. Service was made on Ray Jacksonand Rudy Yessin, Esq., for South Harlan. Neitherthe Respondent nor South Harlan filed an answerto the allegations in the specification. On 13 Sep-tember 1983 the General Counsel issued an ordercorrecting backpay specification and notice ofhearing which rescheduled the hearing for 1 hourearlier. It was served on Croley, its attorney, SouthHarlan and Rudy Yessin.On 29 September 1983 counsel for the GeneralCounsel filed with the Board a motion to transferproceeding to the Board and a Motion for Summa-ry Judgment. On 6 October 1983 the Board issuedan order transferring proceeding to the Board anda Notice to Show Cause why the General Coun-sel's Motion for Summary Judgment should not beI Since no exceptions were filed, the judge's decision automaticallybecame the decision of the Board pursuant to Sec. 102.48(a) of theBoard's Rules and Regulations. (Not reported in Board volumes.)2 NLRB v. Croley Coal Corp., enfd. mem. 709 F.2d 1506 (6th Cir.1983).269 NLRB No. 33granted. The Notice to Show Cause was dulyserved on the Respondent's attorney of record. Itwas also served on Rudy Yessin but not on Mr.Jackson or any other officer or employee of SouthHarlan.Again, Respondent Croley failed to reply. SouthHarlan, however, filed a timely response to whichit appended its answer to the backpay specificationdenying that it is a successor and/or joint employerof Croley.Upon the entire record in this proceeding, theBoard makes the followingRuling on the Motion for Summary JudgmentSection 102.54(c) of the Board's Rules and Regu-lations provides in relevant part with respect to abackpay specification:(a) ...The respondent shall, within 15 daysfrom the service of the specification, if any,file an answer thereto.(c) ... .If the respondent fails to file anyanswer to the specification within the timeprescribed by this section, the Board may,either with or without taking evidence in sup-port of the allegations of the specification andwithout notice to the respondent, find thespecification to be true and enter such order asmay be appropriate.The backpay specification served on RespondentCroley and South Harlan on 18 August 1983 spe-cifically states that the Respondent and SouthHarlan shall, within 15 days of the date of thespecification, file an answer with the Regional Di-rector of Region 9. If the answer fails to deny theallegations in the specification in the manner re-quired by the Board's Rules and Regulations andthis failure is not adequately explained, such allega-tions shall be deemed admitted as true and Re-spondent Croley and South Harlan shall be pre-cluded from introducing any evidence controvert-ing them.Since Respondent Croley did not file a timelyanswer and offered no explanation for its failure todo so, the Board, pursuant to the above rules, findsthe allegations in the specification fixing theamount of backpay owed the discriminatees to betrue. Accordingly, we grant the General Counsel'sMotion for Summary Judgment as to Croley andorder that payment be made by it to each discri-minatee as set forth below.In its response to the Notice to Show Cause,South Harlan alleges that the backpay specificationwas erroneously sent to "Ray" Jackson, rather thanRoy Dan Jackson. Since South Harlan assertedly182 CROLEY COAL CORP.had no knowledge of the underlying unfair laborpractice proceeding against Croley, Jackson's em-ployees assumed the service was in error.3SouthHarlan also contends that it never received theorder correcting backpay specification. Rather, asthe affidavits of service demonstrate, the GeneralCounsel repeatedly sent documents concerning thebackpay proceeding to Rudy Yessin, Esq. who hadnever entered an appearance for South Harlan. Inaddition, Yessin states by affidavit that he informedthe field examiner from Region 9 in early 1983 thathe could not represent South Harlan because herepresents James Croley, Respondent Croley'spresident.South Harlan's attorney, Otis Doan, alleges thatas attorney for South Harlan he was notified on IOctober 1983 that a hearing had been scheduledfor 11 October and that South Harlan could beliable for the actions of Respondent Croley. He im-mediately telephoned counsel for the GeneralCounsel who explained that the pleadings had beensent to Rudy Yessin. After Doan had put himself incontact with Rudy Yessin, Yessin informed himthat the Notice to Show Cause had issued. SouthHarlan thereupon promptly complied with theNotice to Show Cause, appending to its responsean answer to the backpay specification.In light of all these circumstances, we find thatno purpose would be served by denying SouthHarlan an opportunity to present evidence at ahearing on the issue of its derivative liability. Wetherefore deny the General Counsel's Motion forSummary Judgment as to South Harlan and direct3 Counsel for the General Counsel does not allege in his motion thathe further made South Harlan's representatives aware by followup letteror telephone call of its obligation to file an answer and the consequencesof a failure to do so.that South Harlan's answer to the backpay specifi-cation be accepted.ORDERThe National Labor Relations Board herebyorders that the Respondent Croley Coal Corpora-tion, Harlan, Kentucky, its officers, agents, succes-sors, and assigns, shall make whole each of the dis-criminatees named below by payment to each ofthem the amount set forth next to his name, plusinterest computed according to Florida Steel Corp.,231 NLRB 651 (1977), less any lawful tax with-holdings.4Hirman Daniel, Jr. $ 3,393.57Clifford Lee 11,514.48Larry Collins 16,729.48James Miller 12,091.77Stanley Collins 3,070.88Stephen Alan VaughnCharles HowardJoe WatkinsDavid CaldwellPhillip DanielSteve FarmerJimmy CrawfordRobert NixDonnie GreenRoger Colinger10,222.118,324.883,699.2029,077.846,878.842,124.002,851.49846.561,932.003,539.00IT IS FURTHER ORDERED that this proceeding beremanded to the Regional Director for Region 9for the purpose of arranging for a hearing beforean administrative law judge on the issue of the li-ability of South Harlan Coal Company as a succes-sor and/or joint employer of Respondent Croley.I See generally Isis Plumbing Co., 138 NLRB 716 (1962).183